Title: To George Washington from Brigadier General William Maxwell, 11 May 1778
From: Maxwell, William
To: Washington, George


                    
                        Sir
                        Cross Roads [Pa.] 11th [May] at 9 oclock 1778
                    
                    I am now at the Cross roads refreshing the Men Major Haws sent me a light horse by way of crooked Billet that he was near there on his way to joyn me with the Cannon and Provisions I have heard nothing certain from Trenton or Bordenton to day but some flying reports that the Enemy was gone back when I get farther Inteligen[c]e I will inform you and am your Excellencys most obedient Humble Servant
                    
                        Wm Maxwell
                    
                    
                        N.B. I find the party is 1 ½ miles from me refreshing them selves I am sending the light horse for the Artillery & Proviss. and will set off when they come and order the party to follow me.
                    
                    
                        W.M.
                    
                